DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Remarks
Claims 35-54 are pending.


Allowable Subject Matter
Claims 52-54 are allowed.
Claims 41-43 and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 35-37, 40, 45-47 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sah et al. (‘Sah’ hereinafter) (Publication Number 20090099901) in view of Boerries et al. (‘Boerries’ hereinafter) (Publication Number 20090240564).

As per claim 35, Sah teaches
A computing system for constructing advertising messages, the computing system comprising: (see abstract and background)
one or more processors; and one or more memories storing instructions that, when executed by the one or more processors, cause the computing system to perform a process comprising: (paragraphs [0122]-[0123])
receiving a data feed comprising, for each of multiple textual advertising messages: (formatted request of advertising server with container document, paragraphs [0030]-[0031])
an identification of a corresponding web page from which at least one component can be extracted; (container document URL, paragraph [0061])
and one or more text sections defining features to be included in an advertising message, search parameters for content for the advertising message, parameters for using the advertising message, or any combination thereof; (content of container document such as keywords can be used by ad servers, paragraphs [0039]-[0040])
and for each of the multiple textual advertising messages: extracting the at least one component from the corresponding web page; (context information of container document URL, paragraph [0061]-[0062])
and generating the advertising message that: (ad generator formats received information for display on web page associated with container document, paragraph [0062])
A) incorporates an automatically selected image and […] (return digital photograph to display with ad, paragraph [0056])
Sah does not explicitly indicate “B) formats the advertising message consistent with formatting of the corresponding web page, wherein the formatting of the generated advertising message is based on the at least one component extracted from the corresponding web page”.
However, Boerries discloses “B) formats the advertising message consistent with formatting of the corresponding web page, wherein the formatting of the generated advertising message is based on the at least one component extracted from the corresponding web page” (matching specific ad copy based upon format of home web pages of users, paragraph [0116], where format is an element of a webpage).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Sah and Boerries because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing information that is tailored to each user and enhances the user experience (Boerries, paragraph [0007]). This gives the user the advantage of having a more appealing app that they will reuse because it is without glaring or mismatched advertisements.

As per claim 36, Sah teaches
causing display of one of the generated advertising messages to a plurality of users; and wherein the causing the display is in accordance with the parameters for using the advertising message in the text section of the textual advertising message corresponding to the one of the generated advertising messages. (generation of targeted advertisements to viewers of internet web pages, paragraphs [0065]-[0066])

As per claim 37, Sah teaches
generating each particular advertising message, of at least one of the advertising messages, comprises selecting the automatically selected image for the particular advertising message by: extracting text from the corresponding web page identified in the textual advertising message for the particular advertising message; and executing an image search using a query that is based on one or more terms identified in the extracted text. (keywords may be submitted to a site such as eBay, which may return at least one digital photograph for the portable program module to display with the ad, paragraph [0056])

As per claim 40, Sah teaches
causing one of the generated advertising messages to be presented to a user in a second web page, other than the corresponding web page from which the at least one component was extracted for that advertising message. (generation of targeted advertisements to viewers of internet web pages, paragraphs [0065]-[0066])

As per claims 45-47 and 50,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 35-37 and 40, respectively, and are similarly rejected.


Claims 38-39 and 48-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sah et al. (‘Sah’ hereinafter) (Publication Number 20090099901) in view of Boerries et al. (‘Boerries’ hereinafter) (Publication Number 20090240564) and further in view of Dutta (Publication Number 20020078045).

As per claim 38,
Neither Sah and Boerries explicitly indicate "generating each particular advertising message, of at least one of the advertising messages, comprises selecting the automatically selected image for the particular advertising message by: extracting text from the corresponding web page identified in the textual advertising message for the particular advertising message; identifying, for each of multiple subject matter categories, terms in the extracted text that match that subject matter category; computing a score, for each of the subject matter categories, based upon a number of occurrences of terms in the extracted text identified as matching that subject matter category; and executing an image search using a query that is based on at least some of the terms matching one of the subject matter categories with the highest score”.
However, Dutta discloses "generating each particular advertising message, of at least one of the advertising messages, comprises selecting the automatically selected image for the particular advertising message by: extracting text from the corresponding web page identified in the textual advertising message for the particular advertising message; identifying, for each of multiple subject matter categories, terms in the extracted text that match that subject matter category; computing a score, for each of the subject matter categories, based upon a number of occurrences of terms in the extracted text identified as matching that subject matter category; and executing an image search using a query that is based on at least some of the terms matching one of the subject matter categories with the highest score” (paragraph [0052], lines 14-22).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Sah, Boerries and Dutta because using the steps claimed would have given those skilled in the art the tools to improve the invention by allowing for quicker retrieval of the more pertinent information as desired by the user. This gives the user the advantage of improved information retrieval.

As per claim 39,
Neither Sah and Boerries explicitly indicate "generating each particular advertising message, of at least one of the advertising messages, comprises selecting the automatically selected image for the particular advertising message by: extracting text from the corresponding web page identified in the textual advertising message for the particular advertising message; identifying, for each of multiple subject matter categories, terms in the extracted text that match that subject matter category; computing a score, for each of the subject matter categories, based upon: a number of occurrences of terms in the extracted text identified as matching that subject matter category, and a weight, assigned to each term in the extracted text identified as matching that subject matter category, indicating the extent to which the term relates to that subject matter category; and executing an image search using a query that is based on at least some of the terms matching one of the subject matter categories with the highest score”.
However, Dutta discloses "generating each particular advertising message, of at least one of the advertising messages, comprises selecting the automatically selected image for the particular advertising message by: extracting text from the corresponding web page identified in the textual advertising message for the particular advertising message; identifying, for each of multiple subject matter categories, terms in the extracted text that match that subject matter category; computing a score, for each of the subject matter categories, based upon: a number of occurrences of terms in the extracted text identified as matching that subject matter category, and a weight, assigned to each term in the extracted text identified as matching that subject matter category, indicating the extent to which the term relates to that subject matter category; and executing an image search using a query that is based on at least some of the terms matching one of the subject matter categories with the highest score” (paragraph [0052], lines 14-22).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Sah, Boerries and Dutta because using the steps claimed would have given those skilled in the art the tools to improve the invention by allowing for quicker retrieval of the more pertinent information as desired by the user. This gives the user the advantage of improved information retrieval.

As per claims 48-49,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 38-39 and are similarly rejected.


Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sah et al. (‘Sah’ hereinafter) (Publication Number 20090099901) in view of Boerries et al. (‘Boerries’ hereinafter) (Publication Number 20090240564) and further in view of Kapadia et al. (‘Kapadia’ hereinafter) (Publication Number 20190259057).

As per claim 44,
Neither Sah and Boerries explicitly indicate “causing display of a particular advertising message, of at least one of the advertising messages, for a recipient; wherein placement features, including setting a price or budget for the display and selecting a geographic region of the recipient, used in the display of the particular advertising message are based on the parameters for using the advertising message in the corresponding textual advertising message”.
However, Kapadia discloses “causing display of a particular advertising message, of at least one of the advertising messages, for a recipient; wherein placement features, including setting a price or budget for the display and selecting a geographic region of the recipient, used in the display of the particular advertising message are based on the parameters for using the advertising message in the corresponding textual advertising message” (paragraph [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sah, Boerries and Kapadia because using the steps claimed would have given those skilled in the art the tools to improve the invention by having control over cost expenditures related advertisement spending allotments for a business. This gives the user the advantage of better cost control.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198